T. M. Burns, J.
(concurring). I agree with the majority that the board’s application of the now rejected Sprute1 test requires a remand for supplementary fact-finding by the WCAB under the standard announced in Redfern v Sparks-Withington Co, 403 Mich 63; 268 NW2d 28 (1978). I write separately to emphasize certain points.
The majority of the board found that:
"Plaintiff herein has an employment-related emotional condition which impairs her mental processes, is totally disabling as to gainful employment, has already been of long duration, and appears likely to extend into the indefinite future. She is permanently and totally disabled under Section 361(2)(f), formerly Section 10(b)(6).”
The Redfern test requires the board to find, before granting an award, that a worker has a mental or emotional illness, that the illness is work related, and that the illness is expected to be of long duration. 403 Mich at 79. The board erred in this case by focusing on the effect (of the work-related mental illness which it found) on plaintiff’s employment, rather than focusing on whether this illness resulted in a "severe social dysfunction”, the new definition of insanity. The proper focus is not on the ability to work, but the ability to function outside the work setting.
In my view, the board has already made sufficient findings on several of the key points. The board, on remand, should focus on whether plaintiff’s mental illness is "insanity” as used in MCL 418.361(2X0; MSA 17.237(361X2X0. The change in focus from the work setting to the social setting should not be difficult in this case. I would fully *220expect, as the majority apparently does, that the board will find that plaintiff is suffering from a severe social dysfunction and is, therefore, entitled to benefits under the insanity provision.

 Sprute v Herlihy Mid-Continent Co, 32 Mich App 574; 189 NW2d 89 (1971).